Order entered May 30, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00617-CV

                              CHARLES JONES, Appellant

                                            V.

                                JAMES P. NEIL, Appellee

                     On Appeal from the 59th Judicial District Court
                                Grayson County, Texas
                          Trial Court Cause No. CV-12-2015

                                         ORDER
       We GRANT appellee’s May 29, 2014 unopposed motion to extend time for filing

response to petition for permissive appeal and ORDER appellee’s brief be filed no later than

June 5, 2014.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE